DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 02, 2022 has been entered.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in  Republic of Korea on December 03, 2018. It is noted, however, that applicant has not filed a certified copy of the foreign application KR10-2018-0154009 as required by 37 CFR 1.55.
Response to Amendment
The amendment filed on June 02, 2022 has been entered. Claims 1-4, 6-20 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the previous Office Action mailed on March 02, 2022.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“knob ring...configured to return to the initial position ” in claims 1, 14, 16, 17. The limitation is interpreted as the knob ring has spring as described in paragraph [163] of the instant specification “Return springs S1 and S2 provide a restoring force which causes the knob ring 304 to return to the original position thereof”, and equivalents thereof.
“display unit …. is configured to rotate about the knob together with a body of the knob ring” in claim 15. The limitation is interpreted as the display unit is attached to knob ring paragraph [23] of the instant specification “a display unit formed integrally with the knob ring”, and equivalents thereof.
“a display….configured to rotate” in claim 16. The limitation is interpreted as the display unit is attached to knob ring paragraph [23] of the instant specification “a display unit formed integrally with the knob ring”, and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claimed “click” and “hold” operations are interpreted as based on variation of time intervals of the timer knob rotation, the controller can execute different commands. 
The claimed “adjustment unit” is interpreted as a numerical value as described in paragraph [26] of the original disclosure “Whenever the knob ring is moved, the previously set default temperature is increased or decreased by a preset adjustment unit (for example, 1 °)”. Hence “adjustment unit” is not a physical structure. 
The limitation “wherein when the cooking time displayed on the display unit is changed and then is not changed any more for a certain time, setting of the cooking time is completed,”  is interpreted as the control unit sets the input value of time as cooking time. Paragraph [0176] of original disclosure describes “When the cooking time has changed and then is not changed any more for a certain time, for example, one second, the control unit may determine that setting of the cooking time is completed.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-4, 6-20 are rejected under 35 USC 103 as being unpatentable.
Claims 1, 2,  13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur),  Wylie et al., US 7171727 (hereafter Wylie), instant pot website(hereafter instant pot), Kang et al., US 20170303346 (hereafter Kang), and O’Keefe et al., US 8967019 (hereafter O’Keefe).
Regarding claim 1,
“A cooking device comprising: a heating module including a heating device for heating a container;” (Dondurur teaches in abstract control knobs for stoves and ovens incorporating both a timer and a temperature controller. Stoves and ovens are cooking devices with heating modules.) 
    PNG
    media_image1.png
    547
    685
    media_image1.png
    Greyscale

Fig. 1 of Dondurur teaches dual rotary control knobs
“a controller configured to control a heating operation of the heating device;” (Dondurur teaches in abstract “A single knob or controller having a variety of embodiments is disclosed and incorporates both the timer and a temperature controller.” Thus Dondurur establishes a controller to control power supply to a heating device.)
“and a knob module configured to set a heating power level of the heating module, a cooking temperature, or a cooking time, wherein the knob module includes:” (Fig. 1 teaches knob module 10a to control cooking temperature and time.)
 “a knob that controls the heating power level or the cooking temperature, the knob being configured to rotate in a first direction or a second direction, and configured to be rotated to be set at preset intervals;” (Fig. 1 teaches knob 100 and timer indicia 504 with predefined numerical time duration and increment. Knob 100 is rotated in clockwise or anticlockwise direction as taught in paragraph [18]. Fig. 1 of Dondurur teaches knob ring 102a as rotatable temperature control ring. Fig. 1 further teaches pre-set intervals for temperature on stationary ring 11a from OFF to Broil. Hence, Dondurur teaches a knob to control cooking time and a ring to control temperature.  
However, Dondurur does not explicitly teach a knob controlling temperature.
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to rearrange the knob module in Dondurur to use knob 100 to control temperature with ring 504 showing temperature intervals. One of ordinary skill in the art would have been motivated to do so to control appliances as taught in paragraph [2] in Dondurur. Furthermore, the courts have held that rearrangement of parts requires only ordinary skilling the art and hence is considered a routine expedient. MPEP 2144.04-VI-C.) 
“a knob ring having a circular ring shape provided around an outer surface of the knob and configured to rotate in the first direction or the second direction to increase or decrease the cooking time by a preset adjustment unit, …. wherein the cooking time displayed on the display unit increases or decreases as much as the preset adjustment unit by moving the knob ring in the first direction or the second direction,… wherein when the user applies a pressure to the knob ring in the first direction or the second direction,” (Paragraph [18] and Fig. 1 teaches “A knob 100 and indicator arrow 14a are attached to the rotatable planar time controller 104 for rotation therewith. The timer indicia have a predetermined numerical time duration and increment.” Fig. 1 further teaches pre-set intervals for time on stationary ring 504 from 0 to 6 hr. 
Fig. 1 of Dondurur teaches knob ring 102a as rotatable temperature control ring. Fig. 1 further teaches pre-set intervals for temperature on stationary ring 11a from OFF to Broil. Hence, Dondurur teaches a knob to control cooking time and a ring to control temperature. It is implied that a user would operate the knob ring by applying pressure on it.
 However, Dondurur does not explicitly teach a knob ring controlling cooking time.
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to rearrange the knob module in Dondurur to use knob ring 102a to control time with ring 11a showing time intervals. One of ordinary skill in the art would have been motivated to do so to control appliances as taught in paragraph [2] in Dondurur. Furthermore, the courts have held that rearrangement of parts requires only ordinary skilling the art and hence is considered a routine expedient. MPEP 2144.04-VI-C.)
 “wherein the knob ring is rotated from an initial position and configured to return to the initial position;…. and when the pressure applied to the knob ring by the user is removed, the knob ring returns to the initial position,” (The claim “return to the initial position” is interpreted as the knob ring has spring as described in paragraph [110] of the instant specification “Return springs S1 and S2 provide restoring forces to allow the knob ring 304 to return to the initial position.”
Fig. 1 of Dondurur teaches ring 102a and 104 are configured to rotate.
Dondurur does not explicitly teach that knob ring has springs, a display unit, default cooking time, varying the default time, and push and lock mechanism.
Wylie teaches a control knob to control the cooking temperature of oven as taught in abstract. Wylie teaches “The rotation of the control knob 27 may also be spring-loaded so that the control knob 27 returns to its nominal centered position after adjustment” in column 3, lines 10-13.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the spring as taught in Wiley to the knob assembly of Dondurur. One of ordinary skill in the art would have been motivated to do so because “the display on the knob is never hidden by the rotation” as taught by Wiley in column 3, lines 5-10. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
“and 4Serial No. 16/209,154Docket No. DAE-0036a display unit provided at an outer peripheral surface of the knob ring to display the heating power level, the cooking temperature or the cooking time based on movement of the knob or the knob ring, and configured to rotate from an initial position in the first direction simultaneously along with rotation of the knob ring and rotate from the initial position in the second direction simultaneously with rotation of the knob ring,” … and the heating power level or the cooking temperature is displayed on the display unit”  (Wylie teaches a control knob to control the cooking temperature of oven as taught in abstract. Wylie teaches in Fig. 7, a display unit 31 provided at an outer peripheral surface of knob 27 to display the cooking temperature of an oven. Thus Wylie establishes a display unit to display the cooking temperature corresponding to the instant claim. 
Column 1, lines 45-55 in Wylie teaches “Such a control knob allows a user of the appliance both to control the appliance, for example by adjusting the oven temperature setpoint, and to be informed of the status of the appliance, for example the actual oven temperature, in a way that is easy to understand and to use. Such a control knob can display appliance status information that would otherwise require a separate display unit, making the appearance of the appliance cleaner and more appealing.” Thus the information on display corresponds to a rotation of control knob.
The limitation “to rotate from an initial position in the first direction simultaneously along with rotation of the knob ring and rotate from the initial position in the second direction simultaneously with rotation of the knob ring” is interpreted as the display unit rotates with the knob ring simultaneously and in the same direction as described in Fig. 3, 14, 15 of the original disclosure.
Wylie implies in Fig. 7 that the display unit 31 moves simultaneously, and in the same direction as knob surface 30. Wylie teaches in Fig. 7 a second control surface 25 wherein surface 25 is rotatable. Here surface 25 corresponds to the ring in the instant claim.
Wylie does not explicitly teach a display unit on the knob ring. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to rearrange the display device from outer periphery of knob 27 to outer periphery of ring 25 in Wylie.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the display unit as taught in Wylie to the knob assembly of Dondurur.
 One of ordinary skill in the art would have been motivated to do so because “an appliance design which places a display of actual oven temperature directly adjacent to the knob which controls the oven temperature setpoint may make an appliance easier to operate and understand” as taught in column 1, lines 25-30 in Wiley. Wiley further teaches “the display on the knob is never hidden by the rotation” in column 3, lines 5-10. The same motivation is applied to the knob ring when the ring is designed to adjust temperature. Additionally, Wylie teaches placing the display unit directly adjacent to the knob unit such a way that the display is never hidden. This motivation gives two obvious to try options to place the display unit- either on the knob or on the ring. MPEP 2143.E.
Furthermore, placing the display on the ring instead of knob is rearrangement of parts, wherein the courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. MPEP 2144.04-VI-C.) 

    PNG
    media_image2.png
    360
    720
    media_image2.png
    Greyscale

Fig. 7 of Wiley teaches a display 31 on knob and a protruded indicator 65 on knob ring
However, primary combination of references does not explicitly teach default cooking time, varying the default time, and push and lock mechanism.
“wherein when the user applies a pressure to the knob ring ……, a cooking time setting mode is started and the cooking time is displayed on the display unit,” (The claim is interpreted as the control unit can set a predefined value to the timer as described in paragraph [173] of the instant specification. 
Screen shot of instant pot teaches that the controller in instant pot defaults to a pre-set time for different recipes. The display unit on instant pot further teaches displaying set cooking time as implied by the second screenshot.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of preset time and display cooking time as taught in instant pot website to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so because it makes cooking faster as taught in instant pot website. Additionally, it is convenient and user-friendly.)

    PNG
    media_image3.png
    824
    1482
    media_image3.png
    Greyscale

 Screenshot of instant pot website teaching preset time for cooking

    PNG
    media_image4.png
    864
    1741
    media_image4.png
    Greyscale

Screenshot 2 of instant pot teaches cooking time displayed on display unit
However, primary combination of references does not explicitly teach varying the default time, and push and lock mechanism.
“wherein when the cooking time displayed on the display unit is changed and then is not changed any more for a certain time, setting of a preset target cooking time is completed, wherein when the setting of the preset target cooking time is completed, a countdown operation of the preset target cooking time is performed and the cooking time is displayed on the display unit until the countdown operation is completed, and  wherein when the countdown operation is completed, a notification for notifying the completion of the countdown operation is displayed on the display unit.” (The limitation “wherein when the cooking time ….is changed and then is not changed any more for a certain time” is describing how a human would set a time using knob or buttons. The claim is interpreted as the control unit sets the input time value as preset target cooking time. 
Kang teaches an induction device comprising a knob module and a control unit to control the temperature and time of cooking. Hence Kang is from the same field as the instant claim.
Kang teaches a timer display unit 325 and a timer adjustment unit 330 in Fig. 3. Paragraph [98-99] in Kang teaches “The timer adjustment unit 330 may receive a command for inputting a time according to a timer function. To be specific, the timer adjustment unit 330 may receive an input for increasing or decreasing the number displayed in the timer display unit 325… the timer function may operate as only a function of turning off a certain heater so as not to heat the cookware any more in response to a predetermined time elapsing”. Hence Kang teaches setting a cooking time to control heating. 
Kang teaches in paragraph [96] “The timer display unit 325 may display a time in such a way that the number indicating the time decreases as the time elapses. In response to the setting time being finished, the timer display unit 325 may display ‘END’ indicating the completion of heating.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of end notification on display unit as taught in Kang to the knob module in modified Dondurur. One of ordinary skill in the art would have been motivated to do so to provide a “dial-type handle (knob)” to control an induction cooker as taught in paragraph [4-5] in Kang.)
However, primary combination of references does not explicitly teach push and lock mechanism.
“wherein when a user pushes and rotates the knob to set the heating power level or the cooking temperature, the knob remains in a position moved by the user”( O’Keefe teaches a control knob with a lock mechanism. The lock mechanism prevents the knob from inadvertent rotation. Hence O’Keefe is solving the same problem of locking the knob at a certain position as the instant claim.
Column 1, lines 50-55 in O’Keefe teaches “the lock mechanism may include two grasp segments (or push buttons) to be moved in a lateral or pivotal direction (e.g., substantially toward one another) to enable the knob to then be pushed forward (or inward) toward a surface of the appliance to engage (and enable rotation of) the control stem.” Hence O’Keefe teaches pushing and rotating the knob to change its position. It is implied that the knob remains its position unless moved again. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the push and lock feature of O’Keefe to the knob in modified Dondurur. One of ordinary skill in the art would have been motivated to do so “for preventing inadvertent (e.g., accidental) changes to various settings or operating parameters of appliances” as taught by O’Keefe in column 1, lines 10-15.)
Regarding claim 2,
 “The cooking device of claim 1, wherein when the knob ring is manipulated in a state in which the cooking time has not been set, a cooking time setting mode is started.”  (The claim is interpreted as the control unit can set a predefined value to the timer as described in paragraph [131] of the instant specification. Modified Dondurur does not explicitly teach setting the timer at a default value. Screen shot of instant pot teaches that the controller in instant pot defaults to a pre-set time for different recipes. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of preset time as taught in instant pot website to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so because it makes cooking faster as taught in instant pot website. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)

    PNG
    media_image3.png
    824
    1482
    media_image3.png
    Greyscale

Screenshot of instant pot website teaching preset time for cooking
Regarding claim 13,
“The cooking device of claim 1, wherein the knob ring has an annular shape surrounding the knob and includes a protrusion that protrudes upward at an upper portion of the knob ring.”(Dondurur teaches annular knob dials but does not explicitly teach protrusion on the dials. Wiley teaches annular knob ring 25 and protrusion 65 upward from knob ring 25 in Fig. 7.
    PNG
    media_image2.png
    360
    720
    media_image2.png
    Greyscale

Fig. 7 of Wiley teaches a display 31 on knob and a protruded indicator 65 on knob ring
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the protrusion 65 as taught in Wiley to the knob assembly of Dondurur. One of ordinary skill in the art would have been motivated to do so because “an appliance design which places a display of actual oven temperature directly adjacent to the knob which controls the oven temperature set point may make an appliance easier to operate and understand” as taught in column 1, lines 25-30 in Wiley.).
Regarding claim 14,
“The cooking device of claim 13, wherein the protrusion includes a front surface and a display screen of the display unit is provided at the front surface,” (Dondurur does not teach protrusion on knob ring. Wiley teaches a protrusion 65 on knob ring 25 with a front surface in Fig. 7. Wiley teaches a display screen 31 of display unit is provided on front surface of knob 27. 
Wiley does not explicitly teach having a display on protrusion 65. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the protrusion 65 as taught in Wiley to the knob assembly of Dondurur. It would have also been obvious to rearrange the display device from knob 27 to protrusion 65 in Wylie. One of ordinary skill in the art would have been motivated to do so because “an appliance design which places a display of actual oven temperature directly adjacent to the knob which controls the oven temperature setpoint may make an appliance easier to operate and understand” as taught in column 1, lines 25-30 in Wiley. Wiley further teaches “the display on the knob is never hidden by the rotation” in column 3, lines 5-10. The same motivation is applied to the knob ring with protrusion 65 when the ring is designed to adjust temperature. Additionally, Wylie teaches placing the display unit directly adjacent to the knob unit such a way that the display is never hidden. This motivation gives two obvious to try options to place the display unit- either on the knob or on the ring. MPEP 2143.E.
Furthermore, placing the display on the protrusion instead of knob is rearrangement of parts, wherein the courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. MPEP 2144.04-VI-C.)
“wherein the knob ring is configured to return to the initial position by an elastic force when the knob ring is released such that the display screen is positioned at the initial position.” (The claim is interpreted as the knob ring has spring as described in paragraph [110] of the instant specification “Return springs S1 and S2 provide restoring forces to allow the knob ring 304 to return to the initial position.” Dondurur does not explicitly teach spring attached to knob ring. Wylie teaches “The rotation of the control knob 27 may also be spring-loaded so that the control knob 27 returns to its nominal centered position after adjustment” in column 3, lines 10-13.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the spring as taught in Wiley to the knob assembly of Dondurur. One of ordinary skill in the art would have been motivated to do so because “the display on the knob is never hidden by the rotation” as taught by Wiley in column 3, lines 5-10.)
Regarding claim 15,
“The cooking device of claim 13, wherein the protrusion and the display screen is positioned higher than the upper surface of the knob when the knob ring is positioned in the initial position and is configured to rotate about the knob together with a body of the knob ring.”  (Dondurur does not teach protrusion on knob ring. 
Wiley teaches protrusion 65 rotates with ring 25 in Fig. 7. Fig. 7 further teaches that at initial position, protrusion 65 is positioned higher than the knob.
Wiley teaches a display screen 31 of display unit is provided on front surface of knob 27. The display screen rotates with knob 27.
Wiley does not explicitly teach having a display on protrusion 65. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to rearrange the display device from knob 27 to protrusion 65 in Wylie. Hence, the display screen would rotate with knob ring about the knob. One of ordinary skill in the art would have been motivated to do so because “an appliance design which places a display of actual oven temperature directly adjacent to the knob which controls the oven temperature setpoint may make an appliance easier to operate and understand” as taught in column 1, lines 25-30 in Wiley. Wiley further teaches “the display on the knob is never hidden by the rotation” in column 3, lines 5-10. The same motivation is applied to the knob ring with protrusion 65 when the ring is designed to adjust temperature. Additionally, Wylie teaches placing the display unit directly adjacent to the knob unit such a way that the display is never hidden. This motivation gives two obvious to try options to place the display unit- either on the knob or on the ring. MPEP 2143.E.
Furthermore, placing the display on the protrusion instead of knob is rearrangement of parts, wherein the courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. MPEP 2144.04-VI-C.)
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur)  and further in view of Wylie et al., US 7171727 (hereafter Wylie),  instant pot website(hereafter instant pot), Kang et al., US 20170303346 (hereafter Kang), and O’Keefe et al., US 8967019 (hereafter O’Keefe) as applied to claim 1 above and in view of Gombert et al., US9606644 (hereafter Gombert).
Regarding claim 3,
“The cooking device of claim 1, wherein when the knob ring is manipulated to perform a click operation in which the knob ring is rotated and held at a prescribed position for less than a predetermined amount of time, the cooking time increases or decreases according to a number of instances of the click operation.”  (The limitation is interpreted as the controller can execute different commands based on variation of time intervals of the knob ring rotation. 
The primary combination of references does not explicitly teach detecting rotation based on time interval.
Gombert teaches two rotary elements 3 and 4 in Fig. 1. The elements can rotate 360 degrees in both clockwise and counter clockwise directions. Gombert teaches in abstract “The invention relates to a manually operable input device (1) having a sensor system (15) that comprises at least one rotary control knob (4) for detecting at least one movement characteristic variable. By predefining various movement patterns at the rotary control knob (4), various control commands can be generated.” Thus Gombert is solving the same problem of executing different commands based on time intervals of the knob ring rotation as the instant claim.
Column 5, lines 15-20 teaches “control knob 4 is preferably capable of detecting one or more of the following movement characteristic variables: a movement direction, a movement duration, a rotational angle, a movement pause, a rotational speed and/or a rotational acceleration of the rotatable element of the rotary control knob 4.” 
    PNG
    media_image5.png
    468
    755
    media_image5.png
    Greyscale

Fig. 1 of Gombert teaches rotating and detecting different patterns based on direction and time
Gombert teaches “By a variation of the time intervals t1, t2, the user can therefore execute different control commands. In other words, different commands can be defined by time intervals t1, t2 defined with different lengths” in column 7, lines 64-column 8, line 1.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of different commands based on different time intervals of the knob ring as taught in Gombert to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so because “by predefining various movement patterns at the rotary control knob (4), various control commands can be generated” as taught by Gombert in abstract.)
Regarding claim 4,
“ The cooking device of claim 1, wherein when the knob ring is manipulated to perform a holding operation in which the knob ring is rotated and held at a prescribed position for at least a predetermined amount of time, the cooking time continuously increases or decreases until the knob ring is released.” (The limitation is interpreted as the controller can execute different commands based on variation of time intervals of the timer knob rotation. Gombert teaches “By a variation of the time intervals t1, t2, the user can therefore execute different control commands. In other words, different commands can be defined by time intervals t1, t2 defined with different lengths” in column 7, lines 64-column 8, line 1.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of different commands based on different time intervals of timer knob as taught in Gombert to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so because “by predefining various movement patterns at the rotary control knob (4), various control commands can be generated” as taught by Gombert in abstract.)
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur)  and further in view of Wylie et al., US 7171727 (hereafter Wylie),  instant pot website(hereafter instant pot), Kang et al., US 20170303346 (hereafter Kang), and O’Keefe et al., US 8967019 (hereafter O’Keefe) as applied to claim 1 above and in view of tickcounter.com (hereafter tickcounter).
“The cooking device of claim 1, wherein a unit of time of the cooking time displayed on the display unit is varied according to a length of the set cooking time.” (The claim is interpreted as the time display includes units of time. 
Primary combination of references does not explicitly teach displaying units of time on the display unit. 
Tickcounter teaches an online countdown timer with units of time in years, days, hours, minutes, and seconds where appropriate units with values are shown based on the user input set-time. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of units of time as taught in tickcounter to the time display unit as taught in Dondurur. One of ordinary skill in the art would have been motivated to do so to easily interpret length of cooking time.)

    PNG
    media_image6.png
    753
    1563
    media_image6.png
    Greyscale

Screenshot of an online countdown timer with units of time
Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur), Wylie et al., US 7171727 (hereafter Wylie),  instant pot website(hereafter instant pot), Kang et al., US 20170303346   (hereafter Kang), and O’Keefe et al., US 8967019 (hereafter O’Keefe) as applied to claim 1 above and further in view of Klein, US 20160029829 (hereafter Klein).
Regarding claim 7,
“The cooking device of claim 1, wherein when the knob module is controlled to set a preheat temperature in a state in which the heating module is not heating, the heating module is controlled to heat until a temperature of the heating module reaches the preheat temperature.”   (Primary combination of references does not explicitly teach preheating. 
Klein teaches a toaster and convection oven with user controls. Thus Klein is from the same field as the instant claim. 
Klein teaches in paragraph [35] “When fresh pizza is selected (snowflake not displayed), the control unit is configured to preheat the oven. Once the oven 10 is up to temperature, the pizza may be inserted into the compartment and the start/stop button 38 depressed to initiate cooking. The timer will then begin counting down and an audible beep will be generated upon expiration of the timer. Once cooking time expires, the control unit will automatically control the heating elements 32, 34 to their off positions.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the preheating feature as taught in Klein to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so “to provide a toaster and convection oven that has preset and adjustable temperature and cook times” as taught in paragraph [6] in Klein.) 
Regarding claim 8,
“The cooking device of claim 7, wherein when the temperature of the heating module reaches the preheat temperature, at least one of the display unit or an audio output unit is controlled to generate a preheating end notification.” (Primary combination of references does not explicitly teach preheating. 
Klein teaches a toaster and convection oven with user controls. Klein teaches in paragraph [33] “If bake or convection bake is selected, pressing the stop/start button 38 will initiate preheating and the display 26 will show PREHEATING. The control unit is configured to generate an audible beep when the set temperature is reach, thereby prompting a user to add food to the oven 10 and initiate baking.” 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the preheating feature as taught in Klein to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so “to provide a toaster and convection oven that has preset and adjustable temperature and cook times” as taught in paragraph [6] in Klein.)
Regarding claim 9,
“The cooking device of claim 7, wherein when the knob ring is manipulated to set the cooking temperature after the temperature of the heating module reaches the preheat temperature, the heating module is controlled to operate 6Serial No. 16/209,154Docket No. DAE-0036 until a duration of operating the heating module reaches the preset target cooking time.”  (Dondurur teaches setting the cooking temperature by knob ring 102a in Fig. 1. Dondurur  further teaches in paragraph [6] “After the set time has expired, the oven or burner is turned off. An alarm is also provided to indicate that the time has expired.”
However, modified Dondurur does not explicitly teach preheat temperature. 
Klein teaches a toaster and convection oven with user controls. Klein teaches in paragraph [35] “When fresh pizza is selected (snowflake not displayed), the control unit is configured to preheat the oven. Once the oven 10 is up to temperature, the pizza may be inserted into the compartment and the start/stop button 38 depressed to initiate cooking. The timer will then begin counting down and an audible beep will be generated upon expiration of the timer. Once cooking time expires, the control unit will automatically control the heating elements 32, 34 to their off positions.” Hence once the oven reaches preheat temperature, button 38 is depressed to start cooking. The heating elements are turned off after the preset cooking time expires.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the preheating feature as taught in Klein to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so “to provide a toaster and convection oven that has preset and adjustable temperature and cook times” as taught in paragraph [6] in Klein.)
Regarding claim 10,
“The cooking device of claim 9, wherein when the duration of operating the heating module reaches the target cooking time, at least one of the display unit or an audio output unit is controlled to output a cooking end notification.”  (Dondurur teaches in paragraph [6] “After the set time has expired, the oven or burner is turned off. An alarm is also provided to indicate that the time has expired.”)  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur), Wylie et al., US 7171727 (hereafter Wylie), instant pot website(hereafter instant pot), Kang et al., US 20170303346 (hereafter Kang), and O’Keefe et al., US 8967019 (hereafter O’Keefe), and Klein, US 20160029829 (hereafter Klein) as applied to claim 7 above and further in view of Wolf Dual Fuel Range User guide, 2012 and Wolf control knob, 2015 (hereafter Wolf). 
“ The cooking device of claim 7, wherein when the cooking temperature  is not set after a preset waiting time after the temperature of the heating module reaches the preheat temperature, the heating operation of the heating module is performed on the basis of the preheat temperature for the preset target cooking time.” (Dondurur teaches in abstract a control knob for setting the temperature and time of a stovetop burner or oven for cooking. “After the set time has expired, the oven or burner is turned off. An alarm is also provided to indicate that the time has expired.” Hence Dondurur teaches operating the heating module until it reaches a preset target cooking time. 
However, primary combination of references does not teach waiting time after preheating. 
Wolf teaches a dual fuel range oven wherein the oven temperature is controlled by control knob and bezel. Here, bezel corresponds to the knob ring. Thus Wolf is from the same field as the instant claim.

    PNG
    media_image7.png
    537
    521
    media_image7.png
    Greyscale

Control knob module taught in Wolf
Wolf teaches a control knob unit with knob, ring, display on page 21.Wolf teaches preheating the oven to a preset temperature. Page 24 teaches “Turn oven selector knob bezel counterclockwise to BAKE…..Oven temperature is preset at 350°F (175°C). Touch ENTER on the control panel or turn the oven selector knob to the left or right to turn on the oven. Temperature can be adjusted in 1° increments. To change the temperature setting from 350°F (175°C), immediately turn the oven selector knob to the right to increase the oven temperature or to the left to decrease the oven temperature. Add food when the chime signals that the oven has reached preheat temperature.” Wolf teaches that to change temperature setting in BAKE mode from 350°F, the knob needs to be turned immediately. Thus, it is implied that if the knob is not turned immediately then the oven will operate at the preset temperature of 350°F during BAKE, wherein 350°F is the preheat temperature in BAKE mode.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to design the knob module to preheat the oven as taught in Wolf to the knob module of Dondurur. One of ordinary skill in the art would have been motivated to do so because “ten cooking modes and multiple features, each dedicated to giving the best results for a specific kind of cooking. This is the ultimate in oven performance, fine-tuned for your individual cooking preferences. Large, easy-to-see-and-read graphics on control panel and knobs. Unique, coaxial oven selector knob(s) make it easy to set oven temperatures in different cooking modes. Most cooking modes have a temperature setting span of 170°F (75°C) to 550°F (290°C), adjustable by 1° increments.”)
 Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur), Wylie et al., US 7171727 (hereafter Wylie),  instant pot website(hereafter instant pot), Kang et al., US 20170303346   (hereafter Kang), and O’Keefe et al., US 8967019 (hereafter O’Keefe), and Klein, US 20160029829 (hereafter Klein) as applied to claim 7 above and further in view of Keenovens.com, June 2017 (hereafter keenovens.com).
“The cooking device of claim 7, wherein when the temperature of the preheating module is set to be lower than a current temperature of the heating module before the temperature of the heating module reaches the preheating temperature, the temperature of the heating module is regarded to have reached the preheating temperature.” (The claim is describing ON/OFF controller. Dondurur does not explicitly teach ON/OFF controller. 
Screenshot of keenovens.com teaches microprocessor based ON/OFF controllers for temperature control in ovens. “The output from the controller is either on or off, with no control between these two points.  For industrial oven heating control, the output is ON when the temperature is below the set point, and OFF when the temperature of the oven is above set point.” Hence when preheat temperature is set lower than a current temperature, no preheating cycle is needed. 

    PNG
    media_image8.png
    850
    1764
    media_image8.png
    Greyscale

Screenshot of keenovens.com, 2017
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the ON/OFF controller of keenovens.com to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so because it “provides an economic solution”. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US application 16/209154, US 20190170360 (hereafter ‘154) and further in view of Dondurur et al., US 20120204854 (hereafter Dondurur), Wylie et al., US 7171727 (hereafter Wylie),  instant pot website(hereafter instant pot), Kang et al., US 20170303346   (hereafter Kang), and O’Keefe et al., US 8967019 (hereafter O’Keefe).
Regarding claim 16,
“ A cooking device comprising: a body; a heating module including a plurality of heating elements provided on an upper surface of the body; a controller configured to control the plurality of heating elements; and a plurality of knob modules provided on a front surface of the body and configured to set a heating power level of the heating module, a cooking temperature, or a cooking time,” 8Serial No. 16/209,154Docket No. DAE-0036(Background section of the instant specification,’154, teaches a cooking device 10 in Fig. 1 with a body, and oven 30 and cooktop 21 with knobs 52 on a front surface of the body. Paragraph [14] teaches multiple knobs 52 wherein “an amount of heat energy supplied by a heating source provided in the cooking device or a cooking time is adjusted mainly by rotating the knob-type input unit 52.” Paragraph [11] teaches “a control unit 51 configured to control the cooktop unit 21, the oven unit 30, the drawer unit 40.”)

    PNG
    media_image9.png
    601
    641
    media_image9.png
    Greyscale

Fig. 1 of 16/209154 teaches prior art cooking device
Background section of the instant specification,’154, does not explicitly teach a knob module with knob and knob rings.
“and wherein the knob ring is configured to rotate in the clockwise or the counter-clockwise direction from an initial position to increase or decrease the cooking time,” (Annotated Fig. 1 of Dondurur. 

    PNG
    media_image10.png
    547
    685
    media_image10.png
    Greyscale
 
Fig. 1 of Dondurur
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the knob assembly in ‘154 with the knob assembly taught in Dondurur. One of ordinary skill in the art would have been motivated to do so to design “electrical control systems for appliances, and particularly to a control knob for stoves and ovens that combines a temperature control and a timer coupled with an automatic power shut-off feature into a single control knob assembly” as taught in paragraph [2] of Dondurur.)
 “wherein the plurality of knob modules include: a knob provided on the front surface and configured to rotate to set the heating power level or the cooking temperature; 
a knob ring having a circular ring shape provided around an outer surface of the knob and configured to rotate coaxially relative to the knob, the knob ring being configured to rotate to set the cooking time; 
and a display provided at an outer peripheral surface of the knob ring to display the heating power level, the cooking temperature or the cooking time based on movement of the knob or the knob ring, and configured to rotate from an initial position in a clockwise direction simultaneously along with rotation of the knob ring and rotate from the initial position in the counter clockwise direction simultaneously with rotation of the knob ring,…..
wherein when a user pushes and rotates the knob to set the heating power level or the cooking temperature, the knob remains in a position moved by the user and the heating power level or the cooking temperature is displayed on the display, 
wherein when the user applies a pressure to the knob ring in the clockwise direction or the counter-clockwise direction, a cooking time setting mode is started and the cooking time is displayed on the display, and when the pressure applied to the knob ring by the user is removed, the knob ring returns to the initial position,
 wherein the cooking time displayed on the display increases or decreases as much as a preset adjustment unit by moving the knob ring in the clockwise direction or the counter-clockwise direction, 
wherein when the cooking time displayed on the display is changed and then is not changed any more for a certain time, setting of a preset target cooking time is completed, 
wherein when the setting of the preset target cooking time is completed, a countdown operation of the preset target cooking time is performed and the cooking time is displayed on the display until the countdown operation is completed, and wherein when the countdown operation is completed, a notification for notifying the completion of the countdown operation is displayed on the display” (Clockwise direction is interpreted as a first direction; counterclockwise direction is interpreted as a second direction. Hence the scope of the above limitation is similar scope to claim 1, therefore rejected under the same argument.)
 “wherein the knob ring has an annular body and a protrusion that protrudes upward from the annular body, the display being provided in the protrusion,”  (similar scope to claims 13 and 14,therefore rejected under the same argument)
 “and return to the initial position when the knob ring is released such that the display is positioned above the knob,” (similar scope to claim 14, therefore rejected under the same argument)
Regarding claim 17,
“The cooking device of claim 16, wherein the knob ring is configured to rotate in the clockwise or the counter-clockwise direction and return to the initial position by an elastic force.” (Similar scope to claims 14 and 16, therefore rejected under the same argument.)  
Regarding claim 18,
“The cooking device of claim 16, wherein the controller is configured to set the cooking time to a prescribed value when the knob ring is initially rotated.” (Similar scope to claim 1, therefore rejected under the same argument.)  
Regarding claim 19,
“The cooking device of claim 16, wherein the controller is configured to increase the cooking time when the knob ring is rotated in the clockwise direction and reduce the cooking time when the knob ring is rotated in the counter-clockwise direction.”  (Annotated Fig. 1 of Dondurur.) 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant submitted prior art in 16/209154, US 20190170360 (hereafter ‘154) in view of Dondurur et al., US 20120204854 (hereafter Dondurur), Wylie et al., US 7171727 (hereafter Wylie),  instant pot website(hereafter instant pot), Kang et al., US 20170303346   (hereafter Kang), and O’Keefe et al., US 8967019 (hereafter O’Keefe), as applied to claim 16 above and further in view of Gombert.
 “The cooking device of claim 16, wherein the controller is configured to increase or decrease the cooking time by the preset adjustment unit when the knob ring is held in a rotated position for less than a prescribed amount of time, and continuously increase or decrease the cooking time when the knob ring is held in the rotated position for at least the prescribed amount of time.” (Similar scope to claims 3 and 4, therefore rejected under the same argument.)
Response to Arguments
The applicant’s argument against 112a rejection of push and turn on page 11 is persuasive. The rejection is withdrawn.
Applicant’s arguments filed on December 22, 2021 with respect to claim(s) 1-4, 6-20 have been considered but are not persuasive.
The applicant amended claims 1 and 16 and argued on pages 12-16  of the Remarks that this makes the invention distinguishable over the prior art. However, upon further consideration, a new ground(s) of rejection is made in view of prior art as discussed above.
The applicant’s argument against Stoufer is moot since Stoufer is not relied upon in this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FAHMIDA FERDOUSI/Examiner, Art Unit 3761      

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761